{¶ 1} This cause came on for further consideration upon the filing of an application for reinstatement by respondent, Andrew M. Engel, Attorney Registration No. 0047371, last known address in Centerville, Ohio.
{¶ 2} The court coming now to consider its order of December 22, 2004, wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a period of two years with the last six months stayed on conditions, finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(10)(A). Therefore,
{¶ 3} It is ordered by this court that respondent is reinstated to the practice of law in the state of Ohio.
{¶ 4} It is further ordered that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
{¶ 5} For earlier case, see Dayton Bar Assn. v. Engel, 105 Ohio St.3d 49, 2004-Ohio-6900, 822 N.E.2d 346.
Moyer, C.J., Pfeifer, Lundberg Stratton, O’Connor, O’Donnell, Lanzinger and Cupp, JJ., concur.